—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Scancarelli, J.), entered *491November 3, 2000, which denied her motion, without prejudice, for pendente lite counsel fees.
Ordered that the order is affirmed, with costs.
Domestic Relations Law § 237 (a), inter alia, provides that the Supreme Court, in its discretion and having regard to the circumstances of the case and of the parties, may award pendente lite counsel fees to enable a spouse to proceed in a divorce action. The Supreme Court providently exercised its discretion in denying the plaintiffs motion, without prejudice, as she has sufficient funds to pay her attorney’s fee at this time (see, Louis v Gaines, 255 AD2d 561; Fisher v Fisher, 208 AD2d 433; McCarthy v McCarthy, 172 AD2d 1040). Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.